DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under   the first inventor to file provisions of the AIA .
Priority
    Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
    The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
    The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
    The following title is suggested: “Device and Method for monitoring a Predetermined Environment Using a Captured Depth Image Data”.

Claim Rejections - 35 USC § 102
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
             A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    Claim(s) 1, 3, 5 - 6, 8, 10 and 12 - 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 9,529,451 B2).
    Regarding claim 1, Lee discloses a monitoring device (see abstract), comprising:
a depth camera (see 104 in Fig. 1, and see lines 29 – 31 of right col. 8 wherein Lee teaches that the image capturing devices could be stereo depth camera) disposed in a predetermined environment (see the environment 100 in Fig. 1A) and configured to capture depth image data of the predetermined environment (see lines 11-12, right col. 2, with monitoring system capturing images or image data of the monitored environment) and to generate an estimated distance of an object in the predetermined environment (see the range distance 112 of object 109 in Fig. 1);
a memory (see block 212 in Fig. 2) configured to store a human body feature (see step 510 of Fig. 5); and
a processor coupled to the depth camera and the memory (see block 712 in Fig. 7) and configured to perform the following operations:
comparing the depth image data with the human body feature (see body recognizer 308 of Fig.3; and see lines 4-5 of left col.13, wherein Lee teaches that the body recognizer recognizes set of data points of image captured as corresponding to a person); and
controlling the depth camera to perform a recording operation (see the terms “record [...] procedures” in lines 14-16 of left col. 13) based on that the depth image data conforms to the human body feature (see block 508 of Fig. 5) and that the estimated distance (see 112 of Fig. 1) is less than a first distance threshold (see block 506 of Fig.5, see block depth filter 306 of Fig. 3 and also see lines 45-47 of left col. 11; with the depth filter 306 determining whether the distance of the human body is less than the first threshold), in order to generate video data (see the frame database block 318 of Fig.3).
     Regarding claim 3, Lee also discloses the monitoring device of claim 1, wherein the memory is further configured to store a facial feature, and the processor is further configured to perform the following operations:
comparing the depth image data with the facial feature (see block 312 “face recognizer” of Fig. 3) based on that the estimated distance is less than a second distance threshold (see lines 58 – 65, right col. 16, wherein Lee discloses the face recognizer is triggered in response to a detection of a person or face  crossing over into a second detection area of the environment 100); and 
outputting a permission instruction based on that the depth image data conforms to the facial feature (see step 510 of Fig. 5, corresponding to a permission instruction output following recognition of a person or facial feature).
     Regarding claim 5, Lee teaches the monitoring device of claim 1, wherein the processor is configured to control the depth camera to continuously capture the depth image data of the predetermined environment (see lines 11 – 14, left col. 11, wherein Lee discloses that the depth camera is instructed to capture 3D data representative of the environment every five seconds) and to determine whether the object is moving based on the depth image data (see the terms “tracking movements of a person or object” in lines 30 -34, left col. 3).
     Regarding claim 6, Lee teaches the monitoring device of claim 1, wherein the processor is configured to control the depth camera to continuously generate the estimated distance of the object (see the terms “chronologically […] travelling” in lines 36 – 44 of left col. 13, corresponding to continuously generating the estimate distance of the object) and to determine whether the object is moving in a predetermined direction based on the estimated distance (see “determining that the person has moved from within the threshold distance” in lines 25-30 of left col. 5).
     Regarding claim 8, Examiner notes that the claim recites a monitoring method executed by the depth camera, the memory and the processor coupled to the depth camera and the memory of claim 1. 
     Lee teaches the limitations according to claim 1 – see rejection above.
     Accordingly, claim 8 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.
     Regarding claim 10, Examiner notes that the claim recites the monitoring method of claim 8, further comprising the same limitations cited and executed by the processor in claim 3.
     Lee teaches the limitations according to claim 3 – see rejection above.
     Accordingly, claim 3 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.
     Regarding claim 12, Examiner notes that the claim recites the monitoring method of claim 8, further comprising the same limitations cited and executed by the processor in claim 5. 
     Lee teaches the limitations according to claim 5 – see rejection above.
     Accordingly, claim 5 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.
     Regarding claim 13, Examiner notes that the claim recites the monitoring method of claim 8, further comprising the same limitations cited and executed by the processor in claim 6.
     Lee teaches the limitations according to claim 6 – see rejection above. 
     Accordingly, claim 13 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 2, 4, 7, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Khadloya et al. (US 2019/0278976 A1).
     Regarding claim 2, although Lee teaches the step of the controlling the depth camera based on that the depth image data conforms to the human body feature and that the estimated distance is less than the first distance threshold, Lee does not explicitly teach the limitation of the processor sends a warning signal.
     However, Khadloya teaches the limitations wherein based on that the depth image data conforms to the human body feature and that the estimated distance is less than the first distance threshold, the processor sends a warning signal (see step 312 of Fig. 3; and also see paragraph 0097, lines 1-7, with the step 312 of alerting user when individual is detected by the system).
     It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Lee to incorporate the teachings of sending warning signal as taught by Khadloya.
     The motivation for doing so would have been to notify the user about a rule of violation when a possible intruder approaches the monitored environment.
     Regarding claim 4, although Lee teaches the monitoring device of claim 3, Lee does not explicitly teach the limitation of wherein based on that the depth image data does not conform to the facial feature, the processor sends a warning signal.
     However, Khadloya teaches the limitation of wherein based on that the depth image data does not conform to the facial feature, the processor sends a warning signal (see the term “unknown face” in step 320 of Fig. 3, corresponding to does not conform to face feature; then which an alert notification is triggered as mentioned in step 322 of Fig.3).
     It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Lee to incorporate the teachings of sending warning signal as taught by khadloya. 
     The motivation for doing so would have been to notify the user about a rule of violation when a possible intruder approaches the monitored environment.
     Regarding claim 7, although Lee teaches the monitoring device comprising the depth camera of claim 1, wherein the depth camera comprises an image capturing module configured to generate the depth image data (see Lee, item 104 of Fig. 2A corresponding to the capturing module); Lee does not explicitly teach the limitation of a proximity sensor configured to emit an infrared signal to detect a reflected signal generated by the object in response to the infrared signal, in order to generate the estimated distance.
     However, Khadloya discloses the limitation of wherein the depth camera comprises a proximity sensor configured to emit an infrared signal to detect a reflected signal generated by the object in response to the infrared signal, in order to generate the 
     It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Lee to incorporate the teachings of image capturing module and proximity sensor as taught by Khadloya.
     The motivation for doing so would have been to provide indications, measurements, or signals corresponding to a surrounding physical environment. 
     Regarding claim 9, Examiner notes that the claim recites the monitoring method of claim 8, further comprising the same limitations recited and executed by the processor in claim 2.
     The combination of Lee in view of Khadloya teaches the limitations according to claim 2 – see rejection above.
     Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Khadloya. 
     Regarding claim 11, Examiner notes that the claim recites the monitoring method of claim 10, wherein further comprising the same limitations recited and executed by the processor in claim 4. 
     The combination of Lee in view of Khadloya teaches the limitations according to claim 4 – see rejection above.
     Accordingly, claim 11 is also rejected under U.S.C. 103 as being unpatentable over Lee in view of Khadloya. 
     Regarding claim 14, Examiner notes that the claim recites monitoring method of claim 8, further comprising the same limitations recited in claim 7.
     The combination of Lee in view of Khadloya teaches the limitations according to claim 7 – see rejection above.
     Accordingly, claim 14 is also rejected under U.S.C. 103 as being unpatentable over Lee in view of Khadloya.

Conclusion
     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Child et al. (US 10635907 B2) discloses a method for, by the doorbell camera, detecting that a person is located within a distance threshold and identifying the person based on the detection.
Liu et al. (US 10019624 B2) discloses a face recognition system comprising a camera module configured to acquire face recognition information of a target object; a feature point recognition module configured to select facial feature points. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent   Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669      
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669